internal_revenue_service department of the treasury index number washington dc number release date re person to contact telephone number refer reply to cc dom fi p plr-101238-00 plr-101239-00 plr-101240-00 date date legend fund fund fund corporation state third party date date year year accounting firm dear this is in reply to a letter dated date and subsequent correspondence requesting that fund fund and fund funds each be granted an extension of time under sec_301_9100-1 of the procedure and administration regulations to make a consent_dividend election under sec_565 of the internal_revenue_code corporation is organized under the law of state corporation manages investment portfolios within a series of funds that it offers each fund is a registered investment_company operating under the investment_company act of and represents a separate investment portfolio for variable_annuity and variable universal life products offered by third party each fund is treated as a separate corporation for income_tax purposes maintains its own books_and_records and files tax returns on the accrual basis using a date year end each fund reports its taxable_income on form 1120-ric a form used by regulated_investment_companies rics to report federal taxable_income fund would have qualified as a regulated_investment_company under subchapter_m of the internal_revenue_code as of the end of year had the consent_dividend election been timely made fund and fund qualified as regulated_investment_companies under subchapter_m of the internal_revenue_code as of the end of year each fund has a board_of directors but other activities of the funds are conducted by employees of third party third party’s tax department has historically prepared the tax returns for funds as in prior years the tax department prepared proforma returns for year to calculate the dividends that the tax department believed each fund needed to declare and distribute to avoid being taxed at the ric level historically the tax department prepared a schedule showing the dividend amounts that each fund’s board_of directors needed to declare so that sec_855 spillback dividend elections could be made in calculating fund 1's proforma taxable_income for year the tax department did not take into account that funds normally elected to defer post-october losses fund had such losses which it later elected to defer on its filed year return thus the tax department understated on the spillover dividend schedule by the deferred post-october loss amount the amount of dividends that fund needed to declare and distribute consequently fund did not timely declare and distribute sufficient amounts to allow for a spillover dividend election to eliminate as intended taxable_income in year at the time it was preparing the schedule of recommended distributions for year the tax department did not believe it had sufficient information to calculate proforma taxable_income for fund and fund therefore the tax department did not include a recommended dividend distribution for fund and fund on the master schedule due to oversight the tax department failed to follow-up and calculate or recommend the amount of dividends that fund and fund needed to declare to allow for a spillover dividend election consequently fund and did not timely declare and distribute sufficient amounts to eliminate as intended taxable_income in year accounting firm was engaged in the fall of year to review year end distribution calculations of each of the funds of corporation for year on date accounting firm became aware that funds had not distributed sufficient dividends for year accounting firm advised corporation that relief would not be available to make sec_855 spillback dividend elections because of the failure to timely declare such dividends by the time prescribed by sec_855 accounting firm recommended that the funds seek relief to make late consent_dividend elections under sec_565 the ruling_request was filed shortly thereafter under sec_851 a ric’s investment_company_taxable_income and capital_gain income is generally reduced by the deduction for dividends_paid as defined in sec_561 the deduction for dividends_paid under sec_561 includes both dividends_paid during the taxable_year as well as consent dividends for the taxable_year as determined under sec_565 sec_565 generally permits any person owning consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year including shareholders in a ric to agree in a consent filed with such corporation’s return to treat as a dividend the amount specified in the consent a consent_dividend is a hypothetical rather than actual distribution sec_1_565-1 of the income_tax regulations provides that a consent_dividend may be made by certain corporations including rics to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in the regulation sec_1_565-1 provides that a consent may be filed at any time not later than the due_date of the corporation’s income_tax return for the taxable_year for which the dividends_paid deduction is claimed sec_301_9100-1 provides in part that the commissioner has discretion to grant a reasonable extension of time to make a regulatory election defined in sec_301_9100-1 as an election whose due_date is prescribed by regulations or by a revenue_ruling a revenue_procedure a notice or an announcement published in the internal_revenue_bulletin or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 through c i sets forth rules that the internal_revenue_service generally will use to determine whether under the facts and circumstances of each situation the commissioner will grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that subject_to paragraphs b i through iii of sec_301_9100-3 when a taxpayer applies for relief under this section before the failure to make the regulatory election is discovered by the service the taxpayer will be deemed to have acted reasonably and in good_faith and sec_301_9100-3 provides that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all years to which the regulatory election applies than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money based on the information and representations submitted we conclude that each fund has satisfied the requirements for our granting a reasonable extension of time to make the election under sec_565 accordingly each fund is granted an extension of time until days after the date of this letter to make its sec_565 election for year please attach a copy of this ruling to the form sec_972 and and other returns schedules and forms filed in connection with making each fund’s consent_dividend election except as specifically ruled upon herein we express no opinion concerning any federal excise or income_tax consequences relating to the facts herein under any section of the code we also express no opinion as to whether funds qualify as rics under subchapter_m of the code further no opinion is expressed as to whether each fund’s tax_liability is not lower in the aggregate for the year to which the regulatory election applies than each fund's tax_liability would have been if the election had been timely made taking into account the time_value_of_money upon audit of the federal_income_tax return involved the district director's office will determine each fund's tax_liability for the year involved if the district director's office determines a fund's liability is lower that office will determine the federal_income_tax effect this ruling is directed only to the taxpayers who requested it sec_6110 provides that it may not be used or cited as precedent sincerely __________________________ assistant chief_counsel financial institutions products enclosures copy of this letter sec_6110 copy
